
	

114 HR 4634 IH: To direct the United States Postal Service to designate a single, unique ZIP Code for Eastvale, California.
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4634
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Calvert introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To direct the United States Postal Service to designate a single, unique ZIP Code for Eastvale,
			 California.
	
	
 1.Single, unique ZIP Code for Eastvale, CaliforniaNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only Eastvale, California.
		
